DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the spring element bears against the plug pin”must be shown or the feature(s) canceled from the claim 11.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, the limitation “wherein the spring element bears against the plug pin” is unclear.
There was no support by the specification and drawing. In fact, the spring element does not bear against the plug pin.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 11, 13-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hsu et al. (US 7,641,489).
Regarding claim 1, Hsu et al. disclose plug connection for an electrical connection between a first line (electrical cord connected to plug 9) and a second line (13), comprising:
a plug pin (91) which is connectable to the first line, a plug socket (1) which is connectable to the second line (12),
a contact cage (3) which is arranged between the plug pin and the plug socket and which is configured to produce electrical contact between the plug pin and the plug socket, and
(along an insertion direction) the plug connection.
	Hsu et al. substantially disclosed the claimed invention except to mention the plug is for high-current plug connection.
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Hsu et al. disclose the contact cage has a cylindrical base body (32) and a multiplicity of contact tongues (7), wherein the contact tongues are in contact substantially in a radial direction of the high-current plug connection with the plug pin and the plug socket (3).
	Regarding claim 3, Hsu et al. disclose each contact tongue has a first 180° bend (41) and a second 180° bend (42).
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (T3)][AltContent: textbox (T4)]			
[AltContent: textbox (T1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (T2)]				
    PNG
    media_image1.png
    248
    216
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (T6)][AltContent: textbox (T5)]


	Regarding claim 6, Hsu et al. disclose a cap composed of an electrically insulating material, having a main body (21) and having a cover region with a passage opening (23) which is configured for a leadthrough of the plug pin.

Regarding claim 7, Hsu et al. disclose the passage opening is a centering device for centering the plug pin.

Regarding claim 9, Hsu et al. disclose the spring element is a helical spring.

Regarding claim 11, Hsu et al. disclose the spring element bears against the plug socket.

Regarding claim 13, Hsu et al. disclose a flexible connection element (13) by means of which the plug socket is connectable to the second line (12).

Regarding claim 14, Hsu et al. substantially disclosed the claimed invention except the configured for a plug connection between an inverter and an electric machine or an electrical energy store.
Ex Parte Masham, 2 USPQ2d 1647 (1987).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kennedy et al. (US 8,968,021).
Regarding claim 1, Kennedy et al. disclose plug connection for an electrical connection between a first line (not shown) and a second line (30), comprising:
a plug pin (5) which is connectable to the first line, a plug socket (6) which is connectable to the second line,
a contact cage (42) which is arranged between the plug pin and the plug socket and which is configured to produce electrical contact between the plug pin and the plug socket, and
a spring element (8) which exerts a preload in an axial direction (along an insertion direction) the plug connection.
	Kennedy et al. substantially disclosed the claimed invention except to mention the plug is for high-current plug connection.
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 10, Kennedy et al. disclose a cover element (2) which is designed as a touch protection means and which is composed of an electrically insulating material (plastic, Col. 10, L. 21) and which is arranged on the plug pin.
Allowable Subject Matter
Claims 5, 8, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833